UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: August 31 Date of reporting period:November 30, 2014 Item 1. Schedule of Investments. Ramius Event Driven Equity Fund SCHEDULE OF INVESTMENTS As of November 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 92.6% AIRCRAFT PARTS – 5.7% B/E Aerospace, Inc.* $ ANALYTICAL LAB EQUIPMENT – 1.3% Agilent Technologies, Inc. BODY & CHASSIS – 1.5% TRW Automotive Holdings Corp.* CABLE & SATELLITE – 1.7% Time Warner Cable, Inc.2 CABLE VIDEO SERVICES – 2.1% DIRECTV*2 CARDIOVASCULAR DEVICES – 0.0% 5 Medtronic, Inc. CASINOS – 2.0% Pinnacle Entertainment, Inc.* CASINOS & GAMING – 0.7% International Game Technology Multimedia Games Holding Co., Inc.* COMMERCIAL NON-PROFITABLE SPECIALTY PHARMACEUTICALS – 2.7% 66 Auxilium Pharmaceuticals, Inc.* Salix Pharmaceuticals Ltd.* COMMERCIAL PROFITABLE SPECIALTY PHARMACEUTICALS – 5.9% Allergan, Inc. Zoetis, Inc. COMMERCIAL VEHICLE OTHER PARTS & SERVICES – 1.4% Allison Transmission Holdings, Inc. CONSTRUCTION MACHINERY – 1.9% Manitowoc Co., Inc. CONSUMER RETAIL CHEMICALS – 1.4% Sigma-Aldrich Corp. CONTRACT RESEARCH – 1.3% Covance, Inc.* CRUDE OIL & NATURAL GAS EXPLORATION & PRODUCTION – 3.2% Chesapeake Energy Corp. Triangle Petroleum Corp.* DRY NATURAL GAS PIPELINES – 3.9% Kinder Morgan, Inc. Ramius Event Driven Equity Fund SCHEDULE OF INVESTMENTS - Continued As of November 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) ENERGY INFRASTRUCTURE CONSTRUCTION – 2.7% Chicago Bridge & Iron Co. N.V.1 $ ENTERPRISE SOFTWARE – 5.9% Concur Technologies, Inc.* Digital River, Inc.* Nuance Communications, Inc.*2 EXPLORATION & PRODUCTION – 1.5% QEP Resources, Inc. FRONT END CAPITAL EQUIPMENT – 1.1% Tokyo Electron Ltd. - ADR1 FULL SERVICE RESTAURANTS – 3.3% Bob Evans Farms, Inc.2 HEALTH CARE REIT – 0.4% Aviv REIT, Inc. - REIT HEALTH SUPPLEMENT STORES – 4.6% GNC Holdings, Inc. - Class A Vitamin Shoppe, Inc.* INFORMATION TECHNOLOGY (IT) SERVICES - COMMERCIAL – 0.1% Sapient Corp.* INTERNET ADVERTISING PORTALS – 3.7% IAC/InterActiveCorp2 LIMITED SERVICE RESTAURANTS – 1.6% Tim Hortons, Inc.1 MEDICAL EQUIPMENT – 1.6% CareFusion Corp.* MEN'S CLOTHING STORES – 1.8% Men's Wearhouse, Inc. MUNITIONS & SMALL ARMS – 5.6% Alliant Techsystems, Inc.2 OFFICE REIT – 1.0% Equity Commonwealth - REIT OILFIELD SERVICES & EQUIPMENT – 0.8% Baker Hughes, Inc. Halliburton Co. ORTHOPEDIC DEVICES – 0.3% Tornier N.V.*1 PASSENGER CAR RENTAL & LEASING – 1.6% Hertz Global Holdings, Inc.* Ramius Event Driven Equity Fund SCHEDULE OF INVESTMENTS - Continued As of November 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) PHARMACIES & DRUG STORES – 2.8% Walgreen Co.2 $ POWER GENERATION EQUIPMENT – 2.6% Babcock & Wilcox Co. PUBLISHING – 7.4% Tribune Co.* RETAIL REIT – 0.1% Glimcher Realty Trust - REIT SPECIALTY & OTHER REIT – 2.5% Lamar Advertising Co. - Class A2 SPECIALTY SOFTWARE – 0.9% Allscripts Healthcare Solutions, Inc.* SURGICAL & MEDICAL INSTRUMENTS – 2.0% Covidien PLC1 TOTAL COMMON STOCKS (Cost $17,262,429) Principal Amount CORPORATE BONDS – 1.5% EXPLORATION & PRODUCTION – 0.3% $ Sabine Oil & Gas LLC / Sabine Oil & Gas Finance Corp. 9.750%, 2/15/20173 FOOD PRODUCTS WHOLESALERS – 0.5% U.S. Foods, Inc. 8.500%, 6/30/20193 WIRELINE TELECOM SERVICES – 0.7% tw telecom holdings, Inc. 5.375 %, 10/1/20223 5.375 %, 10/1/20223 TOTAL CORPORATE BONDS (Cost $297,187) Number of Contracts PURCHASED OPTIONS CONTRACTS – 0.2% CALL OPTIONS – 0.1% Albemarle Corp. 3 Exercise Price: $60.00, Expiration Date: March 20, 2015 Applied Materials, Inc. 13 Exercise Price: $25.00, Expiration Date: January 17, 2015 8 Exercise Price: $26.00, Expiration Date: January 17, 2015 Ramius Event Driven Equity Fund SCHEDULE OF INVESTMENTS - Continued As of November 30, 2014 (Unaudited) Number of Contracts Value PURCHASED OPTIONS CONTRACTS (Continued) CALL OPTIONS (Continued) Burger King Worldwide, Inc. 11 Exercise Price: $32.00, Expiration Date: April 17, 2015 $ Comcast Corp. - Class A 33 Exercise Price: $60.00, Expiration Date: January 17, 2015 16 Exercise Price: $60.00, Expiration Date: April 17, 2015 Encana Corp. 8 Exercise Price: $20.00, Expiration Date: April 17, 2015 Halliburton Co. 7 Exercise Price: $50.00, Expiration Date: December 20, 2014 84 Kinder Morgan, Inc. 21 Exercise Price: $42.50, Expiration Date: March 20, 2015 Media General, Inc. 15 Exercise Price: $15.00, Expiration Date: February 20, 2015 Salix Pharmaceuticals Ltd. 3 Exercise Price: $160.00, Expiration Date: January 17, 2015 Sprint Corp. 28 Exercise Price: $6.00, Expiration Date: February 20, 2015 Whiting Petroleum Corp. 4 Exercise Price: $62.50, Expiration Date: December 20, 2014 20 6 Exercise Price: $65.00, Expiration Date: December 20, 2014 18 5 Exercise Price: $50.00, Expiration Date: January 17, 2015 5 Exercise Price: $62.50, Expiration Date: January 17, 2015 75 PUT OPTIONS – 0.1% Allergan, Inc. 9 Exercise Price: $190.00, Expiration Date: January 17, 2015 14 Exercise Price: $190.00, Expiration Date: April 17, 2015 Applied Materials, Inc. 22 Exercise Price: $19.00, Expiration Date: December 20, 2014 66 AT&T, Inc. 26 Exercise Price: $35.00, Expiration Date: December 20, 2014 SPDR S&P rust 2 Exercise Price: $188.00, Expiration Date: December 20, 2014 41 6 Exercise Price: $189.00, Expiration Date: December 20, 2014 27 Exercise Price: $190.00, Expiration Date: December 20, 2014 6 Exercise Price: $191.00, Expiration Date: December 20, 2014 4 Exercise Price: $192.00, Expiration Date: December 20, 2014 11 Exercise Price: $193.00, Expiration Date: December 20, 2014 18 Exercise Price: $200.00, Expiration Date: December 20, 2014 6 Exercise Price: $201.00, Expiration Date: December 20, 2014 9 Exercise Price: $202.00, Expiration Date: December 20, 2014 6 Exercise Price: $203.00, Expiration Date: December 20, 2014 4 Exercise Price: $204.00, Expiration Date: December 20, 2014 Ramius Event Driven Equity Fund SCHEDULE OF INVESTMENTS - Continued As of November 30, 2014 (Unaudited) Number of Contracts Value PURCHASED OPTIONS CONTRACTS (Continued) PUT OPTIONS (Continued) SPDR S&P rust (Continued) 16 Exercise Price: $205.00, Expiration Date: December 20, 2014 $ TriQuint Semiconductor, Inc. 21 Exercise Price: $20.00, Expiration Date: January 17, 2015 TOTAL PURCHASED OPTIONS CONTRACTS (Cost $44,896) Number of Shares SHORT-TERM INVESTMENTS – 10.2% Fidelity Institutional Money Market Portfolio, 0.049%4 TOTAL SHORT-TERM INVESTMENTS (Cost $1,966,413) TOTAL INVESTMENTS – 104.5% (Cost $19,570,925) Liabilities in Excess of Other Assets – (4.5)% TOTAL NET ASSETS – 100.0% $ SECURITIES SOLD SHORT – (19.0)% COMMON STOCKS – (12.0)% CABLE & SATELLITE – (1.8)% ) Comcast Corp. - Class A ) CARDIOVASCULAR DEVICES – (1.4)% ) Medtronic, Inc. ) COMMERCIAL PROFITABLE SPECIALTY PHARMACEUTICALS – 0.0% ) Endo International PLC*1 ) DRY NATURAL GAS PIPELINES – (3.9)% ) Kinder Morgan, Inc. ) FOOD PRODUCTS WHOLESALERS – 0.0% ) Sysco Corp. ) FRONT END CAPITAL EQUIPMENT – (1.2)% ) Applied Materials, Inc. ) GENERIC PHARMACEUTICALS – (1.8)% ) Actavis PLC*1 ) HEALTH CARE REIT – (0.4)% ) Omega Healthcare Investors, Inc. - REIT ) HEALTH CARE TESTING SERVICES – (0.4)% ) Laboratory Corp. of America Holdings* ) Ramius Event Driven Equity Fund SCHEDULE OF INVESTMENTS - Continued As of November 30, 2014 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) LIMITED SERVICE RESTAURANTS – (0.6)% ) Burger King Worldwide, Inc. $ ) OILFIELD SERVICES & EQUIPMENT – (0.1)% ) Dresser-Rand Group, Inc.* ) ORTHOPEDIC DEVICES – 0.0% ) Wright Medical Group, Inc.* ) RETAIL REIT – 0.0% ) Washington Prime Group, Inc. - REIT ) SURGICAL APPLIANCES & SUPPLIES – (0.3)% ) Becton, Dickinson and Co. ) WIRELESS TELECOM SERVICES – (0.1)% ) AT&T, Inc. ) TOTAL COMMON STOCKS (Proceeds $2,149,275) ) EXCHANGE-TRADED FUNDS – (7.0)% FINANCIALS – (7.0)% ) iShares Russell 2000 ETF ) TOTAL EXCHANGE-TRADED FUNDS (Proceeds $1,342,204) ) TOTAL SECURITIES SOLD SHORT (Proceeds $3,491,479) $ ) Number of Contracts WRITTEN OPTIONS CONTRACTS – 0.0% CALL OPTIONS – 0.0% Halliburton Co. (7 ) Exercise Price: $34.00, Expiration Date: December 20, 2014 ) Salix Pharmaceuticals Ltd. (3 ) Exercise Price: $180.00, Expiration Date: January 17, 2015 ) ) PUT OPTIONS – 0.0% AT&T, Inc. ) Exercise Price: $34.00, Expiration Date: December 20, 2014 ) SPDR S&P rust ) Exercise Price: $196.00, Expiration Date: December 20, 2014 ) ) Exercise Price: $197.00, Expiration Date: December 20, 2014 ) (7
